DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 2/14/2022 is acknowledged.  
3.	Claim 1 has been cancelled.
4.	Claims 2-9 are pending in this application.
5.	Claims 2 and 3 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 8 and 9 remain withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
6.	Applicant elected without traverse of Group 1 (claims 1 and 4-9) and elected a recombinant PPE2 protein consisting of SEQ ID NO: 1 as species of recombinant PPE2 protein recited in claim 1; and the pharmaceutical composition recited in claims 4 and 5 as species of pharmaceutical composition in the reply filed on 10/6/2021.
	Please note: in view of Applicant's cancellation of claim 1, a recombinant PPE2 protein consisting of SEQ ID NO: 1 as the elected species of recombinant PPE2 protein recited in claim 1 would not be searched and examined in the current office action.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a deoxyribonucleic acid (DNA) binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said 

Withdrawn Objections and Rejections
7.	Objection to sequence non-compliance is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
9.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to both the drawings and the description of the drawings in the specification.
10.	Objection to claims 1 and 7 is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 1 and 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claims 1, 6 and 7 under 35 U.S.C. 101  is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Feigner et al (US 2009/0285847 A1), and as evidenced by the PPE2 protein document (from https://mycobrowser.epfl.ch/genes/Rv0256c, enclosed pages 1-3) is hereby withdrawn in view of Applicant's amendment to the claim.
14.	Rejection to claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al (Sci. Rep., 2017, 7:39706, pages 1-13), and as evidenced by Bhat et al-2017 supplemental figures (2017, pages 1-6) and the PPE2 protein document (from https://mycobrowser.epfl.ch/genes/Rv0256c, enclosed pages 1-3) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
15.	(Revised due to Applicant's amendment to the claim) Claim 4 remains objected to for the following minor informality: Applicant is suggested to amend claim 4 as "A pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has…wherein said composition is an anti-inflammatory and wound healing composition, and wherein said composition is in injectable form or gel form”. 
16.	(Revised due to Applicant's amendment to the claim) Claim 5 remains objected to for the following minor informality: Claim 5 recites "A pharmaceutical composition 4comprising…".  There appears to be an extra "4" in this recitation.  Applicant is required to correct this error.
	Furthermore, Applicant is suggested to amend claim 5 as "…a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has…".

Response to Applicant's Arguments
17.	Applicant's amendment to claim introduces additional minor issues into claims 4 and 5.  Therefore, these objections are deemed proper and are hereby maintained.  

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
18.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

19.	Claim 4 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
20.	(Revised due to Applicant's amendment to the claim) Claim 4 recites “A pharmaceutical composition comprising: a) a recombination PPE2 protein, said recombinant PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a deoxyribonucleic acid (DNA) binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and said composition is in injectable form or gel form”.  
With regards to the unit "0.5 to 3 mg of buffer/kg of body weight", such unit is commonly used in the art as a dosage unit based on the body weight of the subject to be treated.  It is not used as a unit for the amount of an ingredient in a composition.  
With regards to the recited "an amount ranging from 300 µl - 400 µl”, depends on the concentration of the buffer, a volume ranging from 300 µl - 400 µl can have various amount of buffer in the pharmaceutical composition recited in instant claim 4.  As an example, the amount of 10XPBS buffer in a volume ranging from 300 µl - 400 µl is not the same as the amount of 1XPBS buffer in a volume ranging from 300 µl - 400 µl.  
Taken all these together, it is unclear what is encompassed within the recited "wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl".  Therefore, the metes and bounds of instant claim 4 is vague and indefinite.


Response to Applicant's Arguments
21.	Applicant argues that "the claims are amended for purposes of clarity. The amendments also comply with the requirements under 35 U.S.C. 112. The amendments are supported in the originally filed specification and no new matter is added. Accordingly, withdrawal of the rejections under 35 U.S.C. 112 is respectfully requested."  
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that the amendment to claim 4 is insufficient to overcome instant rejection.  Therefore, the rejection is deemed proper and is hereby maintained.  

Claim Rejections - 35 U.S.C. § 101
23.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


24.	(Revised due to Applicant's amendment to the claim) Claim 4 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claim 4 recites a pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a deoxyribonucleic acid (DNA) binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and said composition is in injectable form or gel form.  This judicial exception is not integrated into a practical application because claim 4 is directed to a composition comprising multiple natural products.  
As disclosed in Bhat et al (Sci. Rep., 2017, 7:39706, pages 1-13, cited and enclosed in the previous office action) and as evidenced by Bhat et al-2017 supplemental figures (2017, pages 1-6, cited and enclosed in the previous office action), the instant claimed PPE2 protein is a natural product (see Abstract and Figure S1).  Buffer recited in instant claim 4 can be a natural product, as evidenced by the What are the three major buffer systems of the body and how do they work? document (from https://socratic.org/questions/what-are-the-three-major-buffer-systems-of-the-body-and-how-do-they-work, accessed 10/13/2021, pages 1-2, cited and enclosed in the previous office action).  Furthermore, as evidenced by instant specification, a composition comprising PPE2 protein is an anti-inflammatory and wound healing composition (see Figures 1-4 of instant specification).  In addition, a composition comprising PPE2 protein and the natural occurring buffer is an injectable form.  
The instant claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a pharmaceutical composition comprising recombinant PPE2 protein and buffer in instant claim 4 does not recite features or steps demonstrating a marked difference from what exists in nature; and a pharmaceutical composition comprising recombinant PPE2 protein and buffer in instant claim 4 does not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, a pharmaceutical composition comprising recombinant PPE2 protein and buffer in instant claim 4 is not significantly different than a judicial exception (natural product).

Response to Applicant's Arguments
25.	Applicant argues that "The claims are currently amended in a manner which overcomes the rejections under 35 U.S.C. 101."  
26.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that the amendment to claim 4 is insufficient to overcome instant rejection.  Therefore, the rejection is deemed proper and is hereby maintained.  

Claim Rejections - 35 U.S.C. § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

29.	(Revised due to Applicant’s amendment to the claim) Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al (Sci. Rep., 2017, 7:39706, pages 1-13, cited and enclosed in the previous office action), and as evidenced by Bhat et al-2017 supplemental figures (2017, pages 1-6, cited and enclosed in the previous office action) and the PPE2 protein document (pages 1-3, from https://mycobrowser.epfl.ch/genes/Rv0256c, cited and enclosed in the previous office action).
The instant claim 4 is drawn to a pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a deoxyribonucleic acid (DNA) binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and said composition is in injectable form or gel form.
Bhat et al teach a recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag, for example, pages 8-9, Section "Cloning, expression and purification of PPE2".  And as evidenced by the Bhat et al-2017 supplemental figures document, the PPE2 protein in Bhat et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see Figure S1).  And further as evidenced by the PPE2 protein document, the PPE2 protein (identical to PPE2 of instant SEQ ID NO: 1) in Bhat et al has a molecular weight of 57 kDa (see page 1, Section "Gene summary information").  And also as evidenced by instant specification, the PPE2 protein (identical to PPE2 of instant SEQ ID NO: 1) in Bhat et al has a nuclear localization domain ranging from amino acids 469 to 480 and a DNA binding domain ranging from amino acids 319 to 340 (see page 6, the 4th paragraph of instant specification).  Therefore, the recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag in Bhat et al meets the limitation of the recombinant PPE2 protein recited in instant claim 4.  Bhat et al further teach the recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag is in PBS containing 5% glycerol; and 100 μg of such recombinant PPE2 protein in incomplete Freund’s adjuvant is subcutaneously injected into mice for preparing PPE2-specific polyclonal antibody, for example, pages 8-9, Section "Cloning, expression and purification of PPE2"; and page 9, Section "Generation of PPE2-specific polyclonal antibody in mice".  It meets the limitations of buffer and injectable form recited in instant claim 4.
With regards to the limitation "wherein said composition is an anti-inflammatory and wound healing composition" recited in instant claim 4, the instant specification discloses a composition comprising a recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag and buffer is an anti-inflammatory and wound healing composition (see Figures 1-4 of instant specification).  Therefore, as evidenced by instant specification, the pharmaceutical composition comprising the recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag in PBS containing 5% glycerol in Bhat et al would necessarily have the inherent property of being an anti-inflammatory and wound healing composition recited in instant claim 4.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.      
The difference between the reference and instant claim 4 is that the reference does not explicitly teach the limitation of the amounts recited in instant claim 4.  
However, one of ordinary skilled in the art would have been motivated to optimize the amount of the recombinant PPE2 protein and the buffer in the composition used for preparing PPE2-specific polyclonal antibody in Bhat et al for effective antibody production.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the teachings of Bhat et al as a whole and with routine optimization, it would have been obvious to one of ordinary skilled in the art to develop a pharmaceutical composition comprising a recombinant PPE2 protein comprising PPE2 protein of instant SEQ ID NO: 1 with an N-terminal histatin tag and PBS as a buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and wherein said composition is in injectable form.  It reads on the pharmaceutical composition recited in claims 4 and 5 as the elected species of pharmaceutical composition.
In view of the teachings of Bhat et al as a whole and with routine optimization, one of ordinary skilled in the art would have been motivated to develop a pharmaceutical composition comprising a recombinant PPE2 protein comprising PPE2 protein of instant SEQ ID NO: 1 with an N-terminal histatin tag and PBS as a buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and wherein said composition is in injectable form, because one of ordinary skilled in the art would have been motivated to optimize the amount of the recombinant PPE2 protein and the buffer in the composition used for preparing PPE2-specific polyclonal antibody in Bhat et al for effective antibody production.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
In view of the teachings of Bhat et al as a whole and with routine optimization, a person of ordinary skilled in the art would have reasonable expectation of success in developing a pharmaceutical composition comprising a recombinant PPE2 protein comprising PPE2 protein of instant SEQ ID NO: 1 with an N-terminal histatin tag and PBS as a buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and wherein said composition is in injectable form.  

Response to Applicant's Arguments
30.	Applicant argues that "it is believed that the amended claims distinguish over the references cited. None of the references cited disclose the pharmaceutical composition recited in claim 4 or 5. Claims 6 and 7 depend on claim 5 and thus are allowable over the references cited for at least the same reasons."  
31.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Please note: since claims 5-7 are not rejected in instant rejection, Applicant's arguments about claims 5-7 are moot.
In response to Applicant’s arguments about instant rejection, the Examiner agrees that the cited reference does not explicilty teach the composition recited in instant claim 4; and the cited reference does not anticipate the composition recited in instant claim 4.  However, the Examiner would like to point out that instant claim 4 is rejected under 35 U.S.C. 103 (obviousness type); and the rejection is based on the teachings of Bhat et al as a whole and with routine optimization.  Furthermore, the Examiner would like to point out that the amendment to claim 4 is insufficient to overcome instant rejection.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
32.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

33.	(Revised due to Applicant's amendment to the claim) Claims 4-7 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 8603739 B2 in view of Bhat et al (Sci. Rep., 2017, 7:39706, pages 1-13, cited and enclosed in the previous office action), and as evidenced by Bhat et al-2017 supplemental figures (2017, pages 1-6, cited and enclosed in the previous office action) and the PPE2 protein document (from https://mycobrowser.epfl.ch/genes/Rv0256c, pages 1-3, cited and enclosed in the previous office action).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of US patent 8603739 B2 are in possession of a recombinant PPE2 protein comprising instant SEQ ID NO: 1 recited in instant claims 4-7.  Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 4-7, one would necessarily achieve the claimed invention of claims 1-11 of US patent 8603739 B2 in view of Bhat et al, and vice versa.    
34.	Instant claims 4-7 are drawn to a pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO: 1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a deoxyribonucleic acid (DNA) binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said recombination PPE2 protein is present in an amount ranging from 0.5 to 3 mg of buffer/kg of body weight while said buffer is present in said composition in an amount ranging from 300 µl-400 µl, wherein said composition is an anti-inflammatory and wound healing composition, and wherein said composition is in injectable form or gel form; and a pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO:1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a DNA binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said buffer comprises phosphate buffer saline (PBS) or Tris-buffered saline (TBS).
35.	Claims 1-11 of US patent 8603739 B2 are drawn to a method of identifying a Rv0256c inhibitor comprising: contacting a test agent with a eukaryotic cell expressing a
Rv0256c polypeptide, wherein the Rv0256c polypeptide has a polypeptide sequence with at least about 75% sequence identity with the polypeptide sequence of SEQ ID NO: 1; and measuring one or more of: (i) the level ofRv0256c mRNA or polypeptide expressed by the eukaryotic cell; (ii) the level of nuclear localization of the Rv0256c polypeptide in the eukaryotic cell; (iii) the level of nitric oxide produced by the eukaryotic
cell; and (iv) the level of inducible nitric oxide synthase (iNOS) expressed by the eukaryotic cell; wherein a statistically significant decrease in (i) and/or (ii), or a statistically significant increase in (iii) and/or (iv), or any combination thereof, compared to a control eukaryotic cell not contacted with the test agent indicates that the test agent is an inhibitor of Rv0256c expression or function. 
	The Rv0256c polypeptide of SEQ ID NO: 1 recited in claims 1-11 of US patent 8603739 B2 is identical to the recombinant PPE2 protein of instant SEQ ID NO: 1.  
36.	The difference between claims 1-11 of US patent 8603739 B2 and instant claims 4-7 is that claims 1-11 of US patent 8603739 B2 do not teach the pharmaceutical compositions recited in instant claims 4-7.
	However, in view of the teachings of Bhat et al as a whole and with routine optimization as set forth in Section 29 above, it would have been obvious to one of ordinary skilled in the art to apply the Rv0256c polypeptide of SEQ ID NO: 1 recited in claims 1-11 of US patent 8603739 B2 and developed the pharmaceutical compositions recited in instant claims 4-7.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 4-7, one would necessarily achieve the claimed invention of claims 1-11 of US patent 8603739 B2 in view of Bhat et al, and vice versa.

Response to Applicant's Arguments
37.	Applicant fails to address this rejection.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, the double patenting rejection is maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
38.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

39.	 Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al (Sci. Rep., 2017, 7:39706, pages 1-13, cited and enclosed in the previous office action), and as evidenced by Bhat et al-2017 supplemental figures (2017, pages 1-6, cited and enclosed in the previous office action) and the PPE2 protein document (from https://mycobrowser.epfl.ch/genes/Rv0256c, pages 1-3, cited and enclosed in the previous office action).
The instant claims 5-7 are drawn to a pharmaceutical composition comprising: a) a recombination PPE2 protein comprising a protein consisting of SEQ ID NO: 1, wherein said protein consisting of SEQ ID NO:1 has a molecular weight of 57 kDa, a nuclear localization domain ranging from amino acids 469 to 480, and a DNA binding domain ranging from amino acids 319 to 340; and b) buffer, wherein said buffer comprises phosphate buffer saline (PBS) or Tris-buffered saline (TBS).
Bhat et al teach a recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag, for example, pages 8-9, Section "Cloning, expression and purification of PPE2".  And as evidenced by the Bhat et al-2017 supplemental figures document, the PPE2 protein in Bhat et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see Figure S1).  And further as evidenced by the PPE2 protein document, the PPE2 protein (identical to PPE2 of instant SEQ ID NO: 1) in Bhat et al has a molecular weight of 57 kDa (see page 1, Section "Gene summary information").  And also as evidenced by instant specification, the PPE2 protein (identical to PPE2 of instant SEQ ID NO: 1) in Bhat et al has a nuclear localization domain ranging from amino acids 469 to 480 and a DNA binding domain ranging from amino acids 319 to 340 (see page 6, the 4th paragraph of instant specification).  Therefore, the recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag in Bhat et al meets the limitation of the recombination PPE2 protein recited in instant claim 5.  Bhat et al further teach the recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag is in PBS containing 5% glycerol; and 100 μg of such recombinant PPE2 protein in incomplete Freund’s adjuvant is subcutaneously injected into mice for preparing PPE2-specific polyclonal antibody, for example, pages 8-9, Section "Cloning, expression and purification of PPE2"; and page 9, Section "Generation of PPE2-specific polyclonal antibody in mice".  It meets the limitation of the pharmaceutical composition recited in instant claim 5; and the limitation of injectable form recited in instant claim 7.
With regards to the limitation recited in instant claim 6, the instant specification discloses a composition comprising a recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag and buffer is an anti-inflammatory and wound healing composition (see Figures 1-4 of instant specification).  Therefore, as evidenced by instant specification, the pharmaceutical composition comprising the recombinant PPE2 protein comprising PPE2 protein with an N-terminal histatin tag in PBS containing 5% glycerol in Bhat et al would necessarily have the inherent property of being an anti-inflammatory and wound healing composition recited in instant claim 6.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.      
Since the reference teaches all the limitations of instant claims 5-7, the reference anticipates instant claims 5-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658